t c memo united_states tax_court william d and yen-ling k rogers petitioners v commissioner of internal revenue respondent docket no filed date ps are husband and wife in and they were u s citizens residing in taiwan r determined deficiencies in ps’ federal_income_tax for and on the basis that ps had claimed excessive exclusions under sec_911 i r c for income mrs rogers earned while working as a flight attendant held ps claimed excessive exclusions and are liable for deficiencies william d and yen-ling k rogers pro sese emily giometti for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of deficiencies for petitioners’ and tax years the issue for decision is whether petitioners are entitled to exclude under section all wage income mrs rogers earned in and while working for united airlines inc united as a flight attendant findings_of_fact during and petitioners who are husband and wife were u s citizens residing in taiwan mrs rogers was employed by united as a flight attendant based at hong kong international airport united required mrs rogers to perform preboarding and postarrival services on every flight on which she worked mrs rogers was required to check in hour and minutes before the departure of a flight and she was required to perform approximately minutes of postarrival services united paid mrs rogers for her actual flight time--from when an airplane pushed back from the terminal until it reached its destination united did not pay mrs rogers extra amounts for preboarding and postarrival services 1all section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax years at issue rule references are to the tax_court rules_of_practice and procedure during mrs rogers worked on round-trip flights from hong kong to san francisco and round-trip flights from hong kong to chicago during she worked on the following flights round-trip flights from hong kong to san francisco round-trip flights from hong kong to chicago flights from hong kong to tokyo to san francisco and then back to hong kong via tokyo flight from hong kong to tokyo to chicago and then back to hong kong via tokyo and flights from hong kong to incheon seoul to tokyo to beijing to tokyo to seoul to hong kong 2each round-trip flight from hong kong to san francisco required mrs rogers to perform approximately big_number minutes of in-flight services excluding any preboarding and postarrival services each round-trip flight from hong kong to chicago required her to perform approximately big_number minutes of in-flight services excluding any preboarding and postarrival services 3each of the six flights from hong kong to tokyo to san francisco and then back to hong kong via tokyo required mrs rogers to perform approximately big_number minutes of in-flight services including time spent during each layover in tokyo but excluding any other preboarding and postarrival services the flight from hong kong to tokyo to chicago and then back to hong kong via tokyo required mrs rogers to perform approximately big_number minutes of in-flight services including time spent during each layover in tokyo but excluding any other preboarding and postarrival services each of the three flights from hong kong to seoul to tokyo to beijing to tokyo to seoul to hong kong required mrs rogers to perform approximately big_number minutes of in-flight services including time spent during each layover in seoul and tokyo but excluding any other preboarding and postarrival services united paid mrs rogers dollar_figure in wages in and dollar_figure in wages in to enable its employees to determine the percentage of wages earned for services rendered in or above a foreign_country united generated and made available on its web site duty time apportionment forms dtas petitioners filed form sec_1040 u s individual_income_tax_return for and claiming that all of mrs rogers’s wage income was foreign_earned_income which petitioners could exclude from total income for federal_income_tax purposes on date respondent issued petitioners a notice_of_deficiency for their and tax years in which respondent determined respective deficiencies of dollar_figure and 4petitioners prepared their own dta allocating mrs rogers’s united income for the round-trip flights from hong kong to san francisco from hong kong to chicago and from hong kong to tokyo that dta allocates percentages significantly higher than those in united’s dtas to time spent over foreign countries--in other words in a manner more favorable to petitioners for example for the round-trip flights from hong kong to san francisco the four united dtas in evidence for trips between those cities allocated percent as of and percent as of and to time spent over foreign countries petitioners’ dta allocates dollar_figure percent minutes divided by total flight minutes of each of those flights to time spent over foreign countries the big difference is attributable to a factual dispute as to time spent flying over international waters versus time spent flying over foreign countries 5petitioners reported mrs rogers’s wage income but on line of both form sec_1040 petitioners listed the entire amount of her wages in parentheses and wrote 2555-ez attached to those returns were forms 2555-ez foreign_earned_income_exclusion dollar_figure the deficiencies resulted from the disallowance of dollar_figure of the claimed exclusion for and dollar_figure of the claimed exclusion for respondent’s tax compliance officer tco vivian kong computed the deficiency as follows using the dta petitioners prepared which covered only the round-trip flights from hong kong to san francisco and from hong kong to chicago tco kong calculated the respective percentages of time mrs rogers spent performing in-flight services over foreign territories u s territories and international waters for each trip for routes not covered by petitioners’ dta tco kong calculated the necessary percentages using united’s dtas which were generally less favorable to petitioners then tco kong multiplied those percentages by the total amount of mrs rogers’s wage income from united for each of the tax years at issue petitioners filed a timely petition with this court at the time they filed their petition petitioners resided in taiwan a trial was held on date in san francisco california 6the form_4089 notice_of_deficiency - waiver attached to the notice_of_deficiency incorrectly stated that the asserted deficiency was dollar_figure for 7respondent acknowledges that tco kong made a few mistakes for one thing she erroneously did not include time devoted to pre-flight and post-flight services such as briefing boarding and going through customs tco kong also mistakenly switched the trip time and excludable percentage for the hong kong - chicago trip with the trip time and excludable percentage for the hong kong - san francisco trip opinion i income earned in international airspace8 a burden_of_proof the commissioner’s determination of a taxpayer’s liability for an income_tax deficiency is generally presumed correct and the taxpayer bears the burden of proving that the determination is improper rule a 290_us_111 b determination of taxable_income sec_61 specifies that except as otherwise provided gross_income includes all income from whatever source derived although most countries employ territorial tax systems the united_states employs a worldwide tax system--it taxes its citizens on their income regardless of its geographic source see 85_tc_376 the united_states was historically and continues to be virtually unique in taxing its citizens wherever resident on their worldwide income solely by reason of their citizenship see also 117_tc_95 affd 8the term international airspace as we use it in this opinion means the airspace above the high seas international waters 9although sec_7491 may shift the burden_of_proof to the commissioner in specified circumstances petitioners have not established that they have satisfied the prerequisites under sec_7491 and for such a shift sub nom 68_fedappx_44 9th cir affd sub nom 357_f3d_1108 10th cir however as is often the case with our tax laws there are exceptions sec_911 which applies to mrs rogers is an exception to the u s worldwide tax system sec_911 allows a qualified_individual to exclude from gross_income foreign_earned_income dollar_figure a qualified_individual is a u s citizen whose tax_home is in a foreign_country if that individual is a bona_fide_resident of a foreign_country for an uninterrupted period that includes an entire taxable yeardollar_figure sec_911 the statute defines foreign_earned_income as the amount received by such individual from sources within a foreign_country or countries which constitute earned_income attributable to services performed by such individual sec_911 in and mrs rogers was a qualified_individual who received foreign_earned_income with respect to which she is entitled to an exclusion the question that we are called upon to decide is a matter of degree how much of mrs rogers’s united wages qualifies as foreign_earned_income the answer 10in and the exclusion was limited to dollar_figure see sec_911 11a u s citizen or resident can also qualify if that individual is present in a foreign_country or countries for at least full days during a 12-month_period sec_911 sec_1_911-2 and d income_tax regs turns on how much of mrs rogers’s income was earned while she worked in a foreign_country sec_911 does not define foreign_country however one of its implementing regulations sec_1_911-2 income_tax regs does h foreign_country the term foreign_country when used in a geographical sense includes any territory under the sovereignty of a government other than that of the united_states it includes the territorial waters of the foreign_country determined in accordance with the laws of the united_states the air space over the foreign_country and the seabed and subsoil of those submarine areas which are adjacent to the territorial waters of the foreign_country and over which the foreign_country has exclusive rights in accordance with international law with respect to the exploration and exploitation of natural resourcesdollar_figure in clark v commissioner tcmemo_2008_71 we held that international waters are not a foreign_country and that income earned while traveling in international waters is not foreign_earned_income excludable from gross_income under sec_911 we can divine no difference between international waters and the airspace above them for purposes of determining whether income earned therein is considered foreign_source_income international airspace--like international waters--is not under sec_911 expressly delegates to the secretary_of_the_treasury the authority to prescribe regulations necessary or appropriate to carry out the purposes of sec_911 the court_of_appeals for the seventh circuit has upheld the validity of sec_1_911-2 income_tax regs concluding that the definition therein of foreign_country is reasonable and must be deferred to 473_f3d_790 7th cir affg 126_tc_89 the sovereignty of a government other than the united statesdollar_figure see gantchar v united airlines inc no c n d ill date being outside the united_states is not synonymous with being in a foreign state international airspace and international waters are outside the united_states without being inside a foreign state see also 332_f3d_622 9th cir unlike for example a foreign nation--which is unquestionably a ‘place outside’ the united states--international airspace is neither a point of origin nor a destination of a drug shipment it is merely something through which an aircraft must pass on its way from one location to another it follows that international airspace is not a foreign_country for purposes of sec_911 13petitioners argue that linking foreign_earned_income to geography fails upon closer scrutiny because it would not be feasible to allocate earnings according to time spent over the united_states a foreign_country and international waters for someone working in outer space according to petitioners that person’s earnings would all be foreign_earned_income their argument is creative but irrelevant and unpersuasive because petitioners’ case does not concern income earned in outer space their argument is irrelevant it is unpersuasive because no state has sovereignty over outer space so income earned in outer space would not be considered foreign_earned_income see treaty on principles governing the activities of states in the exploration and use of outer space including the moon and other celestial bodies art ii date u s t outer space including the moon and other celestial bodies is not subject_to national appropriation by claim of sovereignty by means of use or occupation or by any other means for federal_income_tax purposes income earned in outer space would be treated just like income earned in international waters or in international airspace as a result income mrs rogers earned while working in international airspace is not foreign_earned_income and must be included in petitioners’ gross_income for and dollar_figure respondent has been more than fair in affording petitioners the benefits of their self-prepared dta which is at odds with those prepared by united and which may inflate the amount of time mrs rogers spent over foreign countries because all flights in were round-trip flights from hong kong to san francisco or from hong kong to chicago we find respondent’s adjustments for to be correct except for a dollar_figure rounding error in respondent’s favor on the round-trip flights from hong kong to chicago we will allow petitioners to exclude dollar_figure from their gross_income rather than the dollar_figure respondent allowed respondent resorted to united’s sample dtas only for flights on routes not covered by petitioners’ dta on brief respondent asserts that it would be administratively burdensome for the internal_revenue_service to calculate the respective percentage of wages earned over foreign countries for each flight separately nevertheless on reply 14in any event even if we agreed with petitioners that income earned in international airspace qualifies for the sec_911 exclusion petitioners had no basis for excluding all of mrs rogers’s united income for and that is because it is clear that mrs rogers earned some portion of her income for those years in the united_states in all of her round- trip flights landed in and took off from the united_states and in of her round-trip flights landed in and took off from the united_states brief respondent concedes that nothing prevents an individual from relying on specific flight plans at trial captain patrick palazzolo a united pilot who flies mainly between hong kong and san francisco testified credibly that the amount of flight time spent over foreign countries varies depending on weather patterns and the location of the jetstream for example a greater portion of a hong kong to san francisco flight is more likely to be over land in the winter than it is in the summer thus if petitioners could prove that mrs rogers flew that route only in the winter they would be entitled to a higher ratio of time spent over foreign countries for those flights they have not done so for the routes not covered by their self-prepared dta petitioners have not provided evidence that would enable a calculation of actual flight time ratios sufficient to overcome respondent’s use of united’s dtas without evidence of when she flew such as flight plans even with captain palazzolo’s testimony we cannot assign flight time ratios in excess of those taken from united’s dtas for the routes on which mrs rogers flewdollar_figure 15captain palazzolo testified that he does not agree with united’s dtas because they appear to account for flights that are primarily over water but not for those primarily over land even if he is correct we still have no evidence as to when mrs rogers flew and respondent has already accepted petitioners’ dta which allocates dollar_figure percent of mrs rogers’s round-trip flights continued during in addition to the round-trip flights from hong kong to san francisco and from hong kong to chicago mrs rogers flew on six flights from hong kong to tokyo to san francisco and then back to hong kong via tokyo one flight from hong kong to tokyo to chicago and then back to hong kong via tokyo and three flights from hong kong to seoul to tokyo to beijing to tokyo to seoul to hong kong captain palazzolo did not testify specifically regarding the six flights from hong kong to tokyo to san francisco and then back to hong kong via tokyo or the flight from hong kong to tokyo to chicago and then back to hong kong via tokyo he did testify regarding the three flights from hong kong to seoul to tokyo to beijing to tokyo to seoul to hong kongdollar_figure he indicated that the jetstream and winds played little part in these trips and that the flight time would have been essentially the same in both directions he testified that a flight from continued from hong kong to san francisco to time spent over foreign countries that is significantly higher than the percent and percent allocated in united’s dtas to time spent over foreign countries for round-trip flights from hong kong to san francisco see supra note 16although the parties stipulated that the flights were from hong kong to seoul to tokyo to beijing to tokyo to seoul to hong kong it appears from captain palazzolo’s and mrs rogers’s testimony and united’s sample dtas that the actual route might have been from hong kong to tokyo to seoul to beijing to seoul to tokyo to hong kong in other words it appears that the parties mixed up the order of tokyo and seoul on those three flights hong kong to tokyo takes about to hours and that the time spent over foreign territory would be to minutes he also testified that a flight from tokyo to seoul would be almost all over foreign territory except for a few minutes over the sea of japan and that a flight from seoul to beijing would be mostly over foreign territory except for a few minutes over the yellow sea respondent has determined that dollar_figure percent of mrs rogers’s work on the three flights from hong kong to seoul to tokyo to beijing to tokyo to seoul to hong kong is allocable to services rendered over foreign territory although we are unable to reconcile respondent’s calculation and united’s sample dtas the amounts are very close and are not materially inconsistent with captain palazzolo’s testimonydollar_figure given respondent’s adoption of petitioners’ dtas with respect to the round-trip flights from hong kong to san francisco and from hong kong to chicago it is possible that petitioners are entitled to a larger foreign territory exclusion with respect to the six flights from hong kong to tokyo to san francisco and then back to hong kong via tokyo and the one flight from hong 17united’s sample dtas do not include information on round- trip flights from hong kong to seoul perhaps because united did not fly that route see supra note in any event given that the exclusion that respondent has allowed for those three flights is not materially inconsistent with captain palazzolo’s testimony our conclusion is the same regardless of whether the stipulation as to those three flights is accurate or whether the trial testimony is in fact correct kong to tokyo to chicago and then back to hong kong via tokyo however the evidence of record is not sufficient or detailed enough to permit such a finding critically missing is information regarding the time spent over international waters during the flights from either san francisco or chicago to tokyo those flights unlike the direct u s to hong kong flights are unlikely to cross any chinese territory and may cross less or no russian territory given tokyo’s location considerably east- northeast of hong kong this may be especially true during winter months when more of the flights are over land therefore we shall sustain respondent’s calculations of the percentages of those flights spent over foreign territory after correcting certain mathematical errorsdollar_figure 18in the form 886-a explanation of adjustments attached to the notice_of_deficiency respondent determined the following exclusion amounts for petitioners’ tax_year dollar_figure for the round-trip flights from hong kong to chicago dollar_figure for the round-trip flights from hong kong to san francisco dollar_figure for the flights from hong kong to tokyo to san francisco and then back to hong kong via tokyo dollar_figure for the one flight from hong kong to tokyo to chicago and then back to hong kong via tokyo and dollar_figure for the three flights from hong kong to seoul to tokyo to beijing to tokyo to seoul to hong kong using respondent’s numbers the correct exclusion amounts for those flights are dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively in calculating the exclusion amounts for the flights using united’s sample dta’s tco kong appears to have used at most two decimal places the net result is a reduced exclusion which we will not countenance we will allow petitioners an exclusion of dollar_figure under sec_911 for their tax_year instead of the dollar_figure exclusion respondent allowed finally we agree with respondent that petitioners are required to include required preflight and postflight service time when calculating foreign earned income19 and to allocate income from sick and vacation_leave between foreign_earned_income and income that does not qualify for the sec_911 exclusion-- in other words income subject_to federal_income_tax ii interest abatement when there has been an unreasonable error or delay with respect to a managerial or ministerial_act the secretary has discretion to abate interest sec_6404 we have jurisdiction under sec_6404 to determine whether the secretary’s decision not to abate interest was an abuse_of_discretion petitioners argue that they should not be held liable for any interest on their federal_income_tax underpayments because the internal_revenue_service changed its interpretation of the law in but failed to provide clear guidance as to the exact methodology that must be used in the allocation of wages 19although as a technical matter mrs rogers was paid on the basis of her actual flight time she did not perform pre- and post-flight services for her own benefit--she did so for united’s benefit and at united’s direction those services must therefore be accounted for in determining petitioners’ exclusion amounts for and see 321_us_590 concluding in a fair labor standards act case that the words work and employment mean physical or mental exertion whether burdensome or not controlled or required by the employer and pursued necessarily and primarily for the benefit of the employer and his business for flight crews respondent counters that we lack jurisdiction over petitioners’ interest abatement request because respondent has not made a final_determination not to abate interest in date petitioners filed a form_843 claim_for_refund and request for abatement despite the fact that respondent had advised them to wait until interest had been assessed or their abatement request would be rejected as premature we lack jurisdiction to consider petitioners’ interest abatement request for the same reason that respondent advised them not to file such a request--abatement of interest is premature because interest has not been assessed and because respondent has not made a final_determination not to abate interest see muir v commissioner tcmemo_2000_304 consideration of petitioner's request for abatement of interest is premature however as there has been neither an assessment of interest nor a final_determination by respondent not to abate the interest affd 11_fedappx_701 8th cir the court has considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
